Citation Nr: 1106282	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 
percent for right knee instability.

2.  Entitlement to an initial disability rating greater than 10 
percent for right knee arthritis.

3.  Entitlement to an initial compensable disability rating for 
right knee surgical scars.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1997 to August 2001.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which awarded the Veteran service connection 
for a right knee disability.  Two separate 10 percent disability 
ratings were assigned for an anterior cruciate ligament (ACL) 
repair with scar, and for status post right knee medial 
meniscectomy with traumatic arthritis respectively.  The Veteran 
disagreed with these initial ratings and perfected an appeal as 
to these issues.  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Los Angeles RO in 
May 2009.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

In August 2009, the Board remanded the Veteran's claims for 
further evidentiary development.  Such was achieved, and the 
Veteran's claims were readjudiated by the Appeals Management 
Center (AMC) in a December 2010 supplemental statement of the 
case (SSOC).  The Veteran's claims folder has been returned to 
the Board for further appellate review.  

Clarification of issue on appeal

The record clearly shows that the Veteran was awarded service-
connection for his right knee surgical scars in the December 2005 
rating decision.  Notably however, the RO did not award a 
separate compensable rating for those scars.  Rather, the RO 
rated the Veteran's right knee ACL repair and scars together 
under Diagnostic Code 5257 [subluxation or lateral instability] 
based on findings of right knee instability.  In so doing, the RO 
has in essence awarded a noncompensable (zero percent) disability 
rating for the Veteran's right knee surgical scars.

In light of the fact that the Veteran has disagreed with the 
initially assigned ratings for each of his service-connected 
right knee disabilities, the Board will separately address 
whether the Veteran is entitled to an initial separate 
compensable rating for his service-connected scars.  VA 
regulations specifically instruct that separate disabilities 
arising from a single disease entity are to be rated separately.  
See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  

The Veteran is in no way prejudiced by the Board's consideration 
of his right knee scars for a separate compensable rating.  
Indeed, as noted above, the RO has already awarded service-
connection for these scars.  However, based on the medical 
evidence of record at the time, the RO did not assign them a 
separate compensable rating.  See the December 2005 rating 
decision, page 2.  After the Veteran disagreed with his initially 
assigned ratings, the RO issued a March 2007 statement of the 
case (SOC) that clearly demonstrated consideration of the 
severity of the Veteran's scars in determining an appropriate 
disability rating.  See the March 2007 SOC, page 8.  The Veteran 
subsequently perfected an appeal as to all issues discussed in 
the March 2007 SOC.  Accordingly, the issue of whether an initial 
compensable rating for service-connected scars is warranted is in 
fact before the Board and will be discussed in detail below.   


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's right knee 
disability is manifested by pain and lateral instability that is 
slight.  

2.  X-ray evidence documents a diagnosis of degenerative joint 
disease of the right knee joint.  Medical evidence demonstrates 
right knee flexion to 90 degrees and extension to 0 degrees.

3.  The evidence of record shows that the Veteran's right knee 
surgical scars are superficial and asymptomatic.

4.  The evidence does not show that the Veteran's service-
connected right knee disabilities are so exceptional or unusual 
that referral for extraschedular consideration by a designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for instability of the right knee have not been met for 
the period of the appeal.  38 U.S.C.A.          § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

2.  The criteria for an initial disability rating in excess of 10 
percent for degenerative arthritis of the right knee have not 
been met for the period of the appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2010).

3.  A separate initial compensable rating for right knee surgical 
scars is not warranted for the period of the appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.118 (2008); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

4.  Application of the extraschedular rating provisions is not 
warranted in this case. 38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's claims for 
further evidentiary development in August 2009.  In particular, 
the Board instructed the agency of original jurisdiction (AOJ) to 
schedule the Veteran for a VA orthopedic examination to assess 
the current nature and severity of his service-connected right 
knee disabilities.  The VA examiner was to specifically assess 
the severity of the Veteran's right knee instability, if any, 
limitation of motion, if any, and the presence or absence of 
weakened movement, fatigability, painful motion, or pain with use 
and how these factors result in any limitation of flexion or 
extension.  Following this examination, the AOJ was to 
readjudicate the Veteran's claims.

The Veteran appeared for a VA orthopedic examination of his knees 
in January 2010.  As will be explained in more detail below, the 
examination report is more than adequate for rating purposes.  
Although the VA examiner did not specifically characterize any 
identified right knee instability or subluxation as "slight," 
"moderate," or "severe," as was instructed by the Board in 
August 2009, the examiner did in fact assess the stability of the 
Veteran's right knee.  In particular, the VA examiner tested the 
stability of the Veteran's medial and lateral collateral 
ligaments in a neutral position and at 30 degrees of flexion, his 
anterior and posterior cruciate ligaments at 30 degrees of 
flexion, and his medial and lateral meniscus.  The examiner also 
administered a McMurray's test.  All results were pertinently 
"NEGATIVE."  See the January 2010 VA examiner's report, page 2.  

In light of these findings, it is immaterial that the VA examiner 
failed to specifically classify the Veteran's right knee 
instability as "slight," "moderate," or "severe," as the 
Board can make an informed decision on the merits of the 
Veteran's increased rating claim based upon the recorded results 
of instability testing.  The VA examiner's assessments are more 
than adequate to rate the Veteran's right knee instability.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although VA is 
required to comply with remand orders, substantial compliance, 
not absolute compliance, is required].

The Board adds that although the VA examiner indicated that he 
could not determine whether pain, fatigue, weakness, or lack of 
endurance caused any additional right knee functional loss 
without resorting to mere speculation, the examiner did make 
adequate findings as to functional loss within the body of his 
examination report.  Indeed, upon range of motion testing, the VA 
examiner specifically indicated that the Veteran had flexion from 
0 to 140 degrees with pain from 90 to 140, and that the Veteran 
experienced "no additional limitation in rom [range of motion] 
with repetition."  Further, the examiner noted the Veteran's own 
complaints of weakness, and his self-report of limitations in his 
ability to exercise and do household chores.  The examiner also 
pointed out that the Veteran had normal weight bearing and a 
normal gait.  Finally the examiner concluded that the Veteran's 
right knee condition "causes some limitations in occupation and 
daily activity as noted in the above history."  Accordingly, the 
Board finds that despite concluding that he could not assess 
functional loss without resorting to speculation, the VA examiner 
did in fact comply with the Board's instructions to determine 
whether pain, fatigue, weakness, or lack of endurance, if any, 
caused any additional right knee functional loss.  

Finally, the AMC readjudicated the Veteran's claims in a December 
2010 SSOC.  Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).  

Notably however, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for his right knee disabilities.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 
2003).  Thus, because service connection for the Veteran's 
respective right knee disabilities has already been granted, VA's 
VCAA notice obligations with respect to the issues of entitlement 
to higher initial evaluations for his right knee disabilities are 
fully satisfied, and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008) [where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream elements].

Concerning the VA's duty to assist, the Board notes that the 
Veteran's relevant service treatment records, his post-service VA 
medical records, and his lay statements of argument have been 
obtained.  The Veteran has not identified any outstanding 
evidence, to include any other medical records, that could be 
obtained to substantiate his increased rating claims.  The Board 
is also unaware of any such outstanding evidence.

With respect to the examinations conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
claims.  The Veteran was afforded a VA examination of his right 
knee and scars most recently in January 2010, and was previously 
administered a QTC fee-based examination in November 2005.  The 
examination reports reflect that each examiner either reviewed, 
or was made aware of, the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
examination, and rendered appropriate diagnoses consistent with 
the other evidence of record.  As discussed in detail above, the 
January 2010 VA examiner was responsive to the Board's August 
2009 remand instructions and the examination results are adequate 
for rating purposes.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA examinations or opinions 
concerning the issues on appeal have been met.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He testified before the undersigned in May 2009. 

Accordingly, the Board will address the claims on appeal.



	(CONTINUED ON NEXT PAGE)
Right knee instability and arthritis

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

The Veteran has challenged the initial disability ratings 
assigned to his service-connected knee instability and arthritis 
by seeking appellate review.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) [noting distinction between claims stemming 
from an original rating versus increased rating]; see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) 
[discussing aspects of a claim for increased disability rating]. 
Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" rating.  
Fenderson, 12 Vet. App. at 126.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under          38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. 
§ 4.10 (2010).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40 (2010).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, atrophy of 
disuse, instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2010).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's right knee instability and right knee arthritis are 
currently rated under 38 C.F.R. §§ 4.71a, 5257 [knee, other 
impairment of], and Diagnostic Code 5010 [arthritis, due to 
trauma].  Diagnostic Code 5010 instructs to rate traumatic 
arthritis as degenerative arthritis under Diagnostic Code 5003, 
which includes consideration of range of motion codes 5260 and 
5261 discussed below.  The medical evidence of record indicates 
that the Veteran's service-connected right knee disability is 
primarily manifested by pain and instability, which is congruent 
with the criteria set out in these diagnostic codes.  
Additionally, x-ray reports demonstrate that the Veteran is 
diagnosed with degenerative joint disease in the right knee.  See 
the November 19, 2005 Radiology Report of Dr. T.D.  

A veteran who has degenerative arthritis and instability of the 
knee may receive separate ratings, provided that any separate 
rating must be based upon additional disability.  See VAOPGCPREC 
23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Accordingly, based on the medical evidence demonstrating both 
instability and arthritis of the right knee, the Board agrees 
with the RO that separate ratings for the service-connected right 
knee disabilities under Diagnostic Codes 5003 and 5257 are 
appropriate.  Further, the Veteran has not indicated that a 
different method of rating should be employed or that alternative 
Diagnostic Codes are more appropriate.

There is no evidence of ankylosis, dislocation of semilunar 
cartilage, malunion or nonunion of the tibia and fibula, or genu 
recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5262, and 5263 do 
not apply in this case.

The Board notes that the Veteran's right knee disability could 
potentially be rated under Diagnostic Code 5259 [cartilage, 
semilunar, removal of, symptomatic], as he underwent a medial 
meniscectomy during his active duty service.  Pertinently 
however, a 10 percent disability rating is the highest schedular 
rating available under Diagnostic Code 5259.  Thus, rating the 
Veteran under Diagnostic Code 5259 instead of either 5257 or 5003 
in no way avails the Veteran, as his right knee disability is 
already rated 10 percent disabling under both codes respectively. 

Accordingly, the Veteran's right knee arthritis and instability 
will continue to be rated under Diagnostic Codes 5003 and 5257.

Under Diagnostic Code 5257, the following levels of disability 
are included:

Recurrent subluxation or lateral instability: 30 % severe; 20 % 
moderate; 10% slight.

The Board notes that words such as "slight" and "moderate" are 
not defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2010).

The Board also notes that "slight" is generally defined as 
"small in size, degree, or amount"; "moderate" is generally 
defined as "of average or medium quality, amount, scope, range, 
etc."; and "severe" is defined as "extremely intense."              
See Webster's New World Dictionary, Third College Edition (1988), 
pgs. 1038, 871, and 1071.

As noted above, Diagnostic Code 5010, which pertains to traumatic 
arthritis, instructs to rate such disability as degenerative 
arthritis.  Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint is rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (2010).  For the purpose of rating 
disabilities due to arthritis, the knee is considered a major 
joint.  See 38 C.F.R. § 4.45 (2010).  Where the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application.                    See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is limited to 
15 degrees.
Under Diagnostic Code 5261, limitation of extension of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and extension.  
See VAOPGCPREC 9-2004.

Schedular rating

As noted above, the Veteran has been awarded two separate 10 
percent ratings for his service-connected right knee instability 
and arthritis under Diagnostic Codes 5257 and 5010 [utilizing 
code 5003] respectively.  To warrant a 20 percent disability 
rating under Diagnostic Code 5257, the evidence must demonstrate 
subluxation and/or instability of the knee that is moderate.  As 
indicated above, the word "moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."

In November 2005, the QTC examiner noted upon examination of the 
Veteran's right knee that the Veteran had positive anterior 
drawer signs and McMurray's tests.  At that time however, the 
Veteran reported that his knee "did not buckle and is stable."  
See the November 2005 QTC examiner's report, pages 1 and 2.  
When specifically asked about whether he experiences any "giving 
away" or "laxity" in the knee at the May 2009 hearing, the 
Veteran responded that he only feels his knee give out when he 
makes "quick pivot turns with weight on that knee   . . . ."  
The Veteran indicated that he does not feel any instability when 
he's walking normally.  See the May 2009 hearing transcript, page 
6.  Further, the Veteran noted that he does not take part in any 
formal physical therapy program, but rather goes to the gym three 
to four times a week on his own to swim and work out on the 
elliptical machines.  He denied having any re-aggravations.  Id., 
at 4.  

Finally, as noted above, the January 2010 VA examiner tested the 
stability of the Veteran's medial and lateral collateral 
ligaments in a neutral position and at 30 degrees of flexion, his 
anterior and posterior cruciate ligaments at 30 degrees of 
flexion, and his medial and lateral meniscus.  The examiner also 
administered a McMurray's test.  All results were pertinently 
"negative."  The Veteran reported "weakness" in his right knee 
at that exam, but had no abnormal weight bearing evidence, and 
his gait was normal.  See the January 2010 VA examiner's report, 
pages 1 and 2.  

The Board recognizes the Veteran's complaints of ongoing right 
knee pain, with occasional weakness and giving out following 
sharp pivot turns, and finds no reason to doubt this self-
described symptomatology.  Indeed, the Veteran is competent to 
report as to observable symptomatology, and the Board finds his 
testimony credible.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).

Crucially however, the medical evidence of record does not 
support a finding that the Veteran's right knee instability is 
"moderate" or "severe" in nature.  In fact, as noted 
immediately above, recent examination results from the January 
2010 VA examiner included negative findings for any varus or 
valgus deformity upon stability testing.  At the January 2010 
examination, the Veteran walked with a normal gait and had no 
weight bearing abnormalities.  Although prior testing in 2005 did 
indicate one positive anterior drawer sign and McMurray's test, 
the Veteran specifically denied buckling or instability at that 
time.  See the November 2005 QTC examiner's report, pages 1 and 
2.  
In light of the Veteran's competent and credible testimony, to 
include his own assertion that his knee feels as if it will give 
out when he makes quick pivot turns, but not when he is walking 
normally, and in light of the medical evidence of record, to 
include recent physical tests showing no current instability, the 
Board finds that the evidence as a whole supports a finding that 
the Veteran has instability of the right knee that is best 
characterized as "slight."  While the Board has no doubt that 
that the Veteran's right knee will occasionally give out, in the 
absence of any confirmation of moderate or severe instability 
problems associated therewith by the medical evidence of record, 
the Board cannot characterize the disability as "moderate," or 
"severe."  

Accordingly, based on the evidence of record, the Board finds 
that the Veteran's right knee subluxation and instability are 
properly described as "slight" under the criteria of Diagnostic 
Code 5257.  To the extent that the Veteran may contend otherwise, 
his assertions are outweighed by his own prior testimony cited 
above, and the recent medical evidence, which indicates that 
there is only minor right knee instability, if any at all.

In sum, the preponderance of the evidence is against the 
assignment of an initial disability rating in excess of 10 
percent for the Veteran's service-connected right knee disability 
based on subluxation or instability pursuant to Diagnostic Code 
5257 for the period of the appeal.

Moving next to Diagnostic Code 5003, the Veteran is currently 
assigned a 10 percent disability rating for degenerative joint 
disease of the right knee.  As was explained above, under 
Diagnostic Code 5003 arthritis is rated based upon limitation of 
motion of the knee, with a 10 percent rating to be assigned if 
there is  x-ray evidence of arthritis and limitation of motion is 
noncompensable under Diagnostic Codes 5260 and 5261.  In order to 
merit a higher disability rating for arthritis, limitation of 
flexion or extension must be demonstrated pursuant to Diagnostic 
Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2010).

As indicated above, the Veteran was afforded a VA examination in 
January 2010 to determine the severity of his right knee 
disability.  Range of motion studies conducted during the 
Veteran's VA examination indicated that his right knee flexion 
was to 140, with pain starting at 90 degrees, and extension was 
zero degrees.  See the January 2010 VA examiner's report, page 2.  
The Veteran previously testified that that he could not flex much 
more than 90 degrees without pain.  See the May 2009 hearing 
transcript, page 9.  

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the 
knee is zero degrees extension and 140 degrees flexion.  However, 
Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
far exceeded by the 140 degrees recorded in the Veteran's recent 
medical records.  Even if the Board were to assume that the 
Veteran could not flex more than 90 degrees due to pain, a 
noncompensable evaluation under Diagnostic Code 5260 would still 
be contemplated.  There is no evidence which indicates a greater 
limitation of flexion currently exists.  Accordingly, an 
increased disability rating cannot be assigned based on 
Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  Indeed, a 
February 2008 VA treatment report specifically noted that the 
Veteran's right knee extension was to 0 degrees.  There is no 
evidence of record indicating that a greater limitation of 
extension currently exists.  Thus, an increased disability 
evaluation cannot be assigned under Diagnostic Code 5261 either.

For the reasons set out above, under Diagnostic Codes 5260 and 
5261 respectively, the limitation of right knee movement 
exhibited by the Veteran is not so significantly impaired or 
limited as to indicate a compensable evaluation under either 
Diagnostic Code.

Where x-ray evidence of degenerative arthritis is presented, but 
the loss of range of motion is noncompensable, a 10 percent 
disability rating will be assigned.  So it is in this case.  
Accordingly, an increased disability rating greater than 10 
percent is not warranted under Diagnostic Code 5003.
The Board notes in passing that when limitation of motion of a 
given joint is completely absent, Diagnostic Code 5003 allows for 
the assignment of a 20 percent rating when x-ray evidence shows 
arthritic involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations.  
Significantly however, this provision is not applicable in this 
case, as the lay and medical evidence of record clearly 
demonstrates that the Veteran has some limitation of motion of 
the right knee.  However, because that limitation of motion is 
noncompensable, only a 10 percent rating may be assigned.  In any 
event, even if the Veteran's knee disability did not cause any 
limitation of motion, the evidence does not reflect that the 
Veteran currently has arthritic involvement of 2 or more major 
joints or minor joint groups with incapacitating exacerbations.  

DeLuca considerations

In DeLuca, the Court held that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2010).

With respect to the rating under Diagnostic Code 5257, the Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  Such is the case with Diagnostic Code 5257.

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are for 
consideration in this case with respect to the rating under 
Diagnostic Code 5003.

The Veteran has complained of knee pain with limitation of motion 
and some weakness.  Notably however, the competent medical 
evidence does not indicate that the Veteran's current 
symptomatology warrants the assignment of additional disability.  
Specifically, the January 2010 VA examiner indicated that 
although the Veteran experienced pain upon right knee flexion, 
there was "no additional limitation of rom [range of motion] 
with repetition."  Indeed, the Veteran himself asserts [and the 
medical evidence verifies], that he can extend his right knee to 
0 degrees, and flex to 90 degrees without much pain.  
Additionally, the Veteran walks without an altered gait, and 
there is no weight bearing abnormality.  Further, there is no 
indication in the record that the Veteran must use a brace or 
support for ambulation.  The Veteran works out at a gym three to 
four times each week, and has experienced no re-aggravations of 
his disability.

The Board recognizes that the January 2010 VA examiner stated he 
could not assess whether pain, fatigue, weakness, or lack of 
endurance caused additional functional loss without resorting to 
speculation.  See the January 2010 VA examiner's report, page 3.  
Crucially however, the medical findings discussed by the VA 
examiner within the body of his examination report do in fact 
address the Veteran's pain, fatiguability, and weakness, and any 
effect such might have on the Veteran's functional impairment, to 
include his range of motion.  The report itself, coupled with the 
other medical and lay evidence of record, adequately describes 
the functional impairment [or lack thereof] caused by the right 
knee disability.  The fact that the VA examiner did not speculate 
on further functional loss, is neither for nor against the 
Veteran's claim.

Therefore, based on the medical and lay evidence described above, 
the Board finds that any functional impairment caused by the 
Veteran's degenerative arthritis, to include interference with 
exercise and household chores, as well as some additional 
limitation of motion, is adequately contemplated by the currently 
assigned 10 percent rating.  

The preponderance of the evidence is against an initial rating in 
excess of 10 percent for the period of the appeal under 
Diagnostic Code 5003.

Esteban considerations

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010).

As was alluded to above, a Veteran may receive separate ratings 
for limitations in both flexion and extension under Diagnostic 
Codes 5260 and 5261, if such are warranted based upon the 
limitation of motion involved.  See VAOPGCPREC 9-2004.  In this 
case, as has been discussed above, there is no evidence that 
either flexion or extension are compensably disabling.  Thus, 
separate ratings are not warranted.

The Board will discuss whether a separate compensable disability 
rating for the Veteran's service-connected right knee surgical 
scars is warranted in a more detailed discussion below.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, two separate 10 percent disability ratings have 
been assigned since the effective date of service connection, 
June 28, 2005.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's right knee 
instability or arthritis was more or less severe during the 
appeal period under consideration.  As was described above, the 
examination reports of record do not indicate instability or 
subluxation of the Veteran's right knee that is "moderate" or 
"severe," and range of motion test results do not reflect 
severe enough limitation of motion to warrant the assignment of 
staged ratings under additional Diagnostic Codes.  Accordingly, 
staged ratings are not warranted in this case.



	(CONTINUED ON NEXT PAGE)
Extraschedular consideration

The Board will address the matter of referral of the Veteran's 
service-connected disabilities for consideration of an 
extraschedular rating in a common discussion below.

Right knee scars

As discussed above, the RO essentially awarded the Veteran a 
noncompensable (zero percent) disability rating for his service-
connected right knee scars in December 2005.  The Veteran has 
perfected an appeal as to all initial ratings pertaining to his 
service-connected knee disabilities.  Although the Veteran does 
not specifically contend that his scars cause him any pain or 
limitation of function, the Board is obligated to discuss whether 
a separate initial compensable rating is permitted under the 
ratings schedule at any time during the appeal period.  See 38 
C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were amended effective August 30, 2002 and again 
in October 2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this 
case, the Veteran filed his claim for benefits in June 2005.  
Therefore, only the post-2002 and pre- October 2008 version of 
the schedular criteria is applicable.  

The Veteran's right knee scars are not rated compensably under 
any specific diagnostic code.  The medical evidence of record 
indicates that the Veteran's right knee surgical scars are 
located on the sides of the right knee joint.  See the January 
2010 VA examiner's report, pages 1 and 2.  Crucially, the January 
2010 VA examiner determined upon examination, that these scars 
were not painful, adherent, unstable, elevated or depressed.  The 
scars were deemed "superficial," not deep, and without 
inflammation, edema, or keloid formation.  There was no 
hyperpigmentation, induration, or inflexibility of the skin, or 
limitation of motion or other limitations of function caused by 
the scars.  The January 2010 VA examiner's  evaluation is 
consistent with the other medical evidence of record, to include 
the prior findings of the November 2005 VA examiner.  
Significantly, the Veteran has not argued that his service-
connected scars manifest in any pain or limitation of function.  

Based on the fact that the Veteran's knee scars do not affect the 
head, face or neck, former Diagnostic Code 7800 [disfigurement of 
the head face or neck] is not applicable in this case.  
Similarly, the Veteran's scars are not considered deep, with 
underlying soft tissue damage.  Therefore, former Diagnostic Code 
7801 is also not applicable.  Although the Veteran's scars have 
been determined to be "superficial," they are not unstable, 
with frequent loss of covering of skin over the scars, or painful 
upon examination.  Thus, former Diagnostic Codes 7803 and 7804 
are not applicable.  Finally, a compensable rating under former 
Diagnostic Code 7805 is also not warranted because the evidence 
demonstrates that the Veteran's scars do not cause any limitation 
of function of the knee.

The one code that appears most applicable in this case is former 
Diagnostic Code 7802 [scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion].  Crucially 
however, to be rated compensably disabling under this code, the 
Veteran's scars must cover an area of 114 square inches or 
greater.  The January 2010 VA examiner's report clearly shows 
that the total area of the Veteran's knee scars is nowhere near 
114 square inches.  See the January 2010 VA examiner's report, 
pages 1 and 2 [indicating one scar measured at 8 cm by 1 cm, 
another at 3 cm by 1 cm, and two scars measured at 1 cm around].  

Thus, the preponderance of the evidence strongly favors a finding 
that the Veteran's right knee surgical scars are not severe 
enough to warrant a separate compensable disability rating under 
the schedule outlined in 38 C.F.R. § 4.118 for rating skin 
disabilities at this time, or at any time during the period of 
this appeal.  Indeed, staged ratings are not warranted under 
Fenderson, as the evidence does not reflect that the Veteran's 
right knee scars were more or less severe during the appeal 
period under consideration.  



Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.                    See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected right 
knee disabilities.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the evidence demonstrates that the Veteran's right 
knee disability is manifested by pain and lateral instability 
that is slight, as well as degenerative arthritis with limitation 
of motion, and superficial scars.  Such symptomatology is 
specifically contemplated under the rating criteria for the 
Veteran's currently-assigned 10 percent respective ratings.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's 
right knee disabilities for extraschedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service-connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  Although the record reflects that the 
Veteran's right knee becomes painful while performing duties as a 
truck driver [see the May 2009 hearing transcript, page 5], the 
evidence does not suggest that he cannot work because of his 
service-connected knee disabilities alone, nor has the Veteran 
alleged that he cannot work because of these disabilities alone.  
Accordingly, the Board concludes that a claim for TDIU has not 
been raised by either the Veteran or the record. 




ORDER

Entitlement to an initial rating greater than 10 percent for 
right knee instability is denied.

Entitlement to an initial rating greater than 10 percent for 
right knee degenerative arthritis is denied.

A separate initial compensable disability rating for right knee 
surgical scars is not warranted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


